NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PAUL MARCHESE, JR.,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-5123
                                   )
SARASOTA COUNTY GENERAL            )
CONTRACTORS LICENSING &            )
EXAMINING BOARD,                   )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Robert E. Turffs, Sarasota, for Appellant.

Bora S. Kayan, Assistant County Attorney,
Stephen E. DeMarsh, County Attorney, and
Scott T. Bossard, Assistant County
Attorney, Office of the Sarasota County
Attorney, Sarasota, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.